                 Case 18-10512-KBO              Doc 2174        Filed 12/14/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )   Chapter 11
                                                           )
    Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                           )
                                       Debtors.            )   Jointly Administered
                                                           )   Related to Docket No. 2094


                 CERTIFICATION OF NO OBJECTION REGARDING ORDER
                  AUTHORIZING FILING OF DECLARATION UNDER SEAL

                   The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the Motion of Patriarch For Entry of an Order

Authorizing Filing of Declaration Under Seal [Docket No. 2094] (the “Motion”), filed on

November 6, 2020. The undersigned further certifies that he has reviewed the Court’s docket in

these cases and no answer, objection or other responsive pleading to the Motion appears thereon.

Pursuant to the Notice of Motion, objections to the Motion were to be filed and served no later than

November 20, 2020 (the “Objection Deadline”).

                   The Objection Deadline has passed and no objections appear on the docket or were

served upon the undersigned counsel. It is hereby respectfully requested that the proposed order

attached to the Motion be entered at the convenience of the Court.




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.

57772/0001-21857754v1
                Case 18-10512-KBO   Doc 2174   Filed 12/14/20    Page 2 of 2




Dated: December 14, 2020                COLE SCHOTZ P.C.

                                     By: /s/ Patrick J. Reilley
                                         Norman L. Pernick (No. 2290)
                                         Patrick J. Reilley (No. 4451)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117
                                         npernick@coleschotz.com
                                         preilley@coleschotz.com

                                               – and –

                                        SHER TREMONTE LLP
                                        Theresa Trzaskoma
                                        Mark C. Cuccaro
                                        Jennifer X. Luo
                                        90 Broad Street 23rd Floor
                                        New York, NY 10004
                                        Telephone: (212) 202-2600
                                        Facsimile: (212) 202-4156
                                        ttrzaskoma@shertremonte.com

                                        Counsel to Lynn Tilton and the Patriarch
                                        Stakeholders




                                           2
57772/0001-21857754v1
